Title: To James Madison from James Bowdoin, 9 April 1805
From: Bowdoin, James
To: Madison, James


Sir,
Boston April 9th. 1805.
Since I had the honour of writing to you on the 26th. Ulto., I have had a return of my complaint, which has abundantly proved the prudence of not having undertaken the Journey to Washington, as I could have wished: my indisposition was however but short, & I consider myself at present, much better than I have been for these three months past. I am now more particularly to acquaint you, that my arrangements are, in a manner, completed, and that I have engaged a large & commodious ship, called the Baltic, commanded by George F. Blunt, to take me & my family to St. Andero in Spain: the Captain has engaged, that his ship shall be ready by the first of the next month, & will sail, at my discretion, between that & the tenth; after which I shall be subject to a very heavy expence, in case of detaining the vessell. I shall be much obliged to you therefore to forward to me my instructions & dispatches by the 1st. of the next month, unless you should find it convenient to delay them a day or two beyond that time but I shall hope to receive them on or before the 4th. of May. Permit me to assure you, that I shall endeavour to give the fullest satisfaction to the President, & to you, by a scrupulous adherence to my instructions, and that nothing shall be wanting on my part, within my abilities, to conclude any negociations which may be entrusted to me, or that may be pending between the United States & the government of Spain, and that I shall keep you & the President duely and seasonably informed of all matters, or political subjects, which may, in any way refer to the interests of the United States.
Permit me also upon this occasion to make you personally a tender of my services, while in Europe, to notice your friends, or to procure you any thing, to which my situation may enable me. I have the honour to subscribe myself, most respectfully, Sir, Your most obed Servant
James Bowdoin

P.S. Mr. & Mrs. Cutts passed the last Sunday Evening with us, and were in good health.

